Exhibit Eagle Bulk Shipping Inc. Announces Vessel Acquisitions NEW YORK, May 21, 2008 (PRIME NEWSWIRE) Eagle Bulk Shipping Inc. (Nasdaq:EGLE) today announced that it has acquired two Supramax vessels for a total price of approximately $146 million. The vessels acquired are: *The Goldeneye, a 2002 built 52,421 dwt Supramax expected to deliver in June 2008 *The Redwing, a 2007 built 53,000 dwt Supramax expected to deliver in September 2008 The Company will secure employment for the vessels prior to their delivery. Sophocles N. Zoullas, Chairman and Chief Executive Officer, commented, "We are very pleased with the addition of these two Supramax vessels, which further strengthens our focus in this highly versatile asset class. These vessels will generate significant cash flows, as they will be delivered to us promptly and charter-free in a robust dry bulk market. Furthermore, these private, off-market transactions will be highly accretive to earnings, EBITDA, and free cash flow per share, as they will be financed through our internal resources, including cash and borrowings from our $1.6 billion revolving credit facility. "Our balanced growth profile now includes 20 open vessels available to charter between 2008 and 2009 in a strong market, as well as contracted revenues in excess of $1 billion. Following the recent charter of the Kittiwake at $56,250 per day, we will continue to pursue a strategy for our shareholders that delivers stability plus upside, as we charter our vessels in a manner that maximizes cash flows, supports our dividend, and secures future growth." The acquisitions are subject to the completion of customary documentation and closing conditions. About Eagle Bulk Shipping Inc. Eagle Bulk Shipping Inc. is a Marshall Islands corporation headquartered in New York.
